               Case 2:20-mc-00083-RSL Document 5 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     _______________________________________
 7                                          )
     CHRIS TEMPLETON,                       )
 8                                          )                 Case No. MC20-0083RSL
                           Plaintiff,       )
 9              v.                          )
                                            )                 ORDER
10   THE BISHOP OF CHARLESTON,              )
                                            )
11                         Defendant.       )
     _______________________________________)
12
13           On October 15, 2020, defendant The Bishop of Charleston filed a motion to quash
14   subpoenae issued to a third-party in connection with litigation pending in the United States
15   District Court for the District of South Carolina. Dkt. # 1. Plaintiff Chris Templeton has filed an
16   opposition to the motion. Dkt. # 4. In light of the contested nature of this proceeding, the Clerk
17   of Court is directed to assign a civil action number.
18
19           Dated this 26th day of October, 2020.
20
21                                              Robert S. Lasnik
22                                              United States District Judge
23
24
25
26


     ORDER
